DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ROBERT LANE,
                                 Appellant,

                                     v.

                       CHRISTOPHER CUNNIFFE,
                              Appellee.

                               No. 4D15-174

                          [September 24, 2015]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; William L. Roby, Judge; L.T. Case No.
2014CA000123.

   Daryl L. Jones of Law Offices of Daryl L. Jones, Miami, for appellant.

  Jennifer A. Powers and Brooke D. Austin of Austin & Powers Law
Group, P.L., Fort Pierce, for appellee.

PER CURIAM.

    We affirm the non-final order denying appellant’s motion for relief from
final judgment pursuant to Florida Rule of Civil Procedure 1.540(b). In
August, 2014, the trial court entered a final judgment. In September,
2014, the court denied a motion for rehearing. Appellant did not appeal
these rulings. Appellant filed his motion for relief from judgment on
December 29, 2014. Although the trial court committed procedural errors
in its handling of this motion, such errors were harmless; the rule 1.540(b)
motion should have been stricken because it attempted to rehash matters
raised in the motion for rehearing and failed to raise grounds authorized
under rule 1.540(b). None of the evidence identified in the motion was
“newly discovered” within the meaning of rule 1.540(b)(2). See Balmoral
Condo. Ass’n v. Grimaldi, 107 So. 3d 1149 (Fla. 3d DCA 2013); Zivitz v.
Zivitz, 16 So. 3d 841 (Fla. 2d DCA 2009); Herskowitz v. Herskowitz, 513
So. 2d 1318, 1319 (Fla. 3d DCA 1987).

CIKLIN, C.J., WARNER and GROSS, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2